Citation Nr: 1741584	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to September 1962 and April 1963 to April 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a June 2004 RO decision, entitlement to service connection for bilateral hearing loss and tinnitus was denied; the Veteran did not file a notice of disagreement nor was new and material evidence received within a year.

2.  Additional evidence received since the RO's June 2004 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus.

3.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

4.  The Veteran has current tinnitus and bilateral hearing loss to an extent recognized as a disability for VA purposes, and there is competent and credible evidence tending to establish a link between the Veteran's in-service noise exposures therein, and his current hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The June 2004 RO decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b) (2016).

2.  New and material evidence has been received since the April 2008 RO decision that denied entitlement to service connection for bilateral hearing loss and tinnitus and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

In a June 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  This determination found that the available evidence did not support a finding that his bilateral hearing loss and tinnitus were due to service.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In support of his June 2011 claim to reopen, the Veteran submitted a positive May 2011 opinion correlating his hearing loss and tinnitus with his military service.  6/30/2011 Medical Treatment Records-Non-Government Facility.  

The basis of the prior denial was that the evidence did not support a relationship to service.  Such opinion of the medical professional raises a reasonably possibility of substantiating the previously denied bilateral hearing loss and tinnitus claims.  In light of the new and material evidence, the Board finds that the aforementioned evidence is new and material and raises a reasonable possibility of substantiating the claims.

For the above reasons, the claims of service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108.  

Service Connection for Hearing Loss and Tinnitus

Given the fully favorable nature of this decision, any error in the duty to notify or assist is harmless.

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Furthermore, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Veteran contends that his tinnitus and bilateral hearing loss stem from and in-service event in which he was twelve feet away when a fellow service member detonated a grenade in a command post tent.  He also noted that he had a parachute badge and that an airborne jump was a loud and intense event done without wearing any hearing protection.  He stated that after service, he worked in engineering and aerospace in an office environment and if he did go on-site he wore hearing protection.  His wife also testified that he had ringing in his ears since they married in 1970.  She also noticed his hearing deteriorating over time and he told her that it had been declining since the grenade explosion.  8/1/2017 Hearing Transcript, at 
3-5.

The evidence establishes current bilateral hearing loss and tinnitus disability for VA purposes.  In this regard, a VA examination in February 2012 established that the Veteran has bilateral hearing loss that satisfies the definition of 38 C.F.R. § 3.385.  His pure tone threshold levels, in decibels, were recorded as follows:  in the right ear, 45, 40, 55, 65 and 70 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 58 decibels; in the left ear, 40, 35, 65, 75, and 75, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with an average of 62 decibels.  Regarding nexus, the VA examiner acknowledged that it was reasonable to assume the Veteran was exposed to hazardous noise levels while in service, but gave a negative nexus opinion for both audio disabilities.  2/4/2012 VA Examination.

The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  One of the verified stressors is the grenade noise exposure that the Veteran contends caused his bilateral hearing loss and tinnitus.  4/30/2010 Rating Decision-Narrative, at 3; 4/19/2010 VA Examination, at 1.

Therefore, the Board finds that the competent and credible evidence of record support a finding of in-service acoustic trauma due to exposure to loud/hazardous noise.  See 38 U.S.C.A. § 1154(a) (West 2014) (stating that "in each case where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service").  The February 2012 VA examination reflects a VA hearing loss disability as defined by VA pursuant to 38 C.F.R. § 3.385.  As such, the first two elements of service connection have been established by the evidence.  The sole remaining question, then, is whether a nexus exists between service and current disability.  

The Board is cognizant that the VA examiner provided a negative opinion.  The Veteran, however, also obtained an opinion from a private doctor of audiology dated in May 2011.  The this specialist in audiology opined that the Veteran's hearing loss and tinnitus was related to a close range grenade explosion and loud noise exposure while in the military, which at least likely as not contributed significantly to his current symptoms of tinnitus and moderate to severe high-frequency hearing loss.  6/30/2011 Medical Treatment Records-Non-Government Facility.  

After review of the private positive opinion, the lay statements of the Veteran and his wife, and the VA examiner's opinion that the Veteran was exposed to hazardous noise levels while in service, the Board finds that the competent opinion evidence regarding the nexus element of this appeal is at least in relative equipoise.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor with regard to the material element of nexus.  As such, all three elements for service connection have been established and the Board finds service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

New and material evidence has been submitted; the petition to reopen to issues of entitlement to service connection for bilateral hearing loss and tinnitus is allowed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


